TRANSITION SERVICES AGREEMENT AND GENERAL RELEASE

 

This Transition Services Agreement and General Release (“Agreement”) is entered
into by and between Euronet Worldwide, Inc. (“the Company”) and Daniel R. Henry
(“Mr. Henry”).

 

WHEREAS, Mr. Henry has been employed by the Company as its President and Chief
Operating Officer under an Employment Agreement dated October 10, 2003 (the
“Employment Agreement”); and

 

WHEREAS, Mr. Henry has decided voluntarily to resign from his position as
president and chief operating officer and the Company has accepted his
resignation; and

 

WHEREAS, the Company desires to continue to retain Mr. Henry as an employee
until June 30, 2007 and the parties desire to establish the compensation the
Company will pay to Mr. Henry for his employment until June 30, 2007 and resolve
amicably all matters through the date hereof between them on a full and final
basis;

 

NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1. Resignation. Mr. Henry gave notice to the Company on December 11, 2006 of his
intention to resign as president and chief operating officer of the Company
effective as of December 31, 2006. Mr. Henry and the Company agree that,
notwithstanding the 60 day notice period required under Section 8(c) of the
Employment Agreement, Mr. Henry’s will remain an employee with the Company until
June 30, 2007 (the “Resignation Effect Date”) under the terms provided in this
Agreement.

 

2. Transition Period Services. From February 1 until June 30, 2007 (the
“Transition Period”), Mr. Henry will remain employed, on a part-time basis, by
the Company and will be available on the request of the Company to provide
transition services. In this capacity, Mr. Henry will respond to inquiries and
make himself available for projects as required by the Company. Mr. Henry will
receive his salary for the month of January, 2007 under his current employment
agreement, which shall be considered terminated with effect as of February 1,
2007. His salary will be reduced to $10,000 per month, payable in arrears in
accordance with the Company’s standard payroll practices, for the period from
February 1, 2007 through the end of the Transition Period (for at total of
$50,000 for the period beginning February 1, 2007 and ending June 30, 2007.

 

3. Continuing Service as a Director. It is acknowledged that Mr. Henry is a
director of the Company and, except as expressly provided herein, nothing in
this Agreement shall affect his position as such. For purposes of establishing
Mr. Henry’s compensation as a director, Mr. Henry will be considered an “outside
director” commencing as of the Company’s shareholders meeting in May, 2007. In
accordance with the compensation policies of the board of directors, he will
receive a grant of 3,500 restricted shares on the date of that shareholders

 

--------------------------------------------------------------------------------



meeting and will begin receiving the cash compensation payable to outside
directors, which is currently $30,000 per annum, payable on a quarterly basis
commencing in the third quarter, 2007.

 

 

4.

Benefits.

 

(a)         The Company will continue to provide group health insurance coverage
to Mr. Henry in accordance with its current policies during the Transition
Period. After the expiration of the Transition Period, Mr. Henry will be
permitted to continue coverage in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), provided that for the
period from June 30, 2007 until December 31, 2008 the Company will pay directly
or reimburse Mr. Henry for his COBRA costs. Mr. Henry’s participation in,
entitlement to and accrual under all other benefit plans or programs of the
Company (other than stock option plans, which are dealt with in Section 4(b))
shall cease as of June 30, 2007.

 

(b)        Mr. Henry and the Company hereby agree that the December 12, 2005
restricted stock grant of 50,000 shares of the Company’s common stock reflected
in the Restricted Stock Grant dated April 10, 2006 (except those shares that
will vest in March 2007 by virtue of the Company having met the 2006 fiscal year
performance targets for vesting of such shares) and the August 16, 2006
restricted stock grant of 100,000 shares of the Company’s common stock reflected
in the Restricted Stock Grant dated August 16, 2006 were forfeited as of
December 31, 2006. The provisions of this Section 4(b) shall be considered an
amendment to the Restricted Stock Grant Agreements dated April 10, 2006 and
August 16, 2006, respectively, relating to the grant of such restricted shares,
which agreements are hereby considered terminated.

 

(c)         Mr. Henry and the Company hereby agree that all vesting of options
currently outstanding to Mr. Henry shall cease as of June 30, 2007, and all of
the option agreements currently in effect with respect to such options will be
modified as necessary to effect this provision. Subject to the next sentence,
Mr. Henry and the Company acknowledge and agree that all options currently
outstanding and held by Mr. Henry that have vested as of June 30, 2007 will
remain exercisable during the period of time specified in the respective option
agreements relating to the awards.

 

(d)        Mr. Henry will be entitled to keep the laptop computer he used for
work, and may use his mobile telephone and wireless mobile device at the expense
of the Company during the entire term he is a director of the Company, subject
to his compliance with all Company terms, conditions and policies concerning
such use, including but not limited to the Company’s policies relating to the
security of information.

 

(e)         Nothing in this Agreement will affect any rights under options
granted to Mr. Henry after the date of this Agreement as a director.

 

2

 

--------------------------------------------------------------------------------



                5. Indemnification. The Company shall continue to indemnify
Mr. Henry and/or cover him with applicable insurance for his acts and omissions
as an employee of the Company to the same extent he is currently indemnified
and/or covered by applicable insurance provided by the Company.

 

6. Mr. Henry’s Release and Covenant Not To Sue. In consideration of the benefits
described herein and for other good and valuable consideration, which are of
greater value than the consideration Mr. Henry would otherwise be entitled to
receive upon resignation of his employment, Mr. Henry, on behalf of himself, his
heirs, executors, attorneys (with respect only to attorney’s fees and costs
representatives and each of their successors and assigns hereby releases the
Company, its officers, directors, owners, employees, agents, representatives and
attorneys, and each of their respective predecessors, successors and assigns
(“Released Parties”) from any and all claims, demands, suits, actions,
liabilities, damages or causes of action of any nature whatsoever, whether known
to him or not, based on any act, omission, conduct, policy, practice, occurrence
or incident prior to the time he signs this Agreement (“Claims”). Among the
Claims Mr. Henry is releasing are any and all claims, damages, lawsuits,
injuries, liabilities and causes of action that he may have under any express or
implied contract (including the Employment Agreement), claims for unpaid
compensation or deferred compensation, emotional distress, defamation or any
other personal injury or tort claim, or under any city ordinance or state,
federal or common law meant to protect workers in their employment relationships
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, the Kansas Acts Against Discrimination, the Americans with
Disabilities Act, the Equal Pay Act, 42 U.S.C. §§ 1981, 1983 and 1985, 18 U.S.C.
§ 1514A, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, the Labor Management Relations Act,
Workers’ Compensation laws, and under which Mr. Henry may have rights and
claims, whether known to him or not, arising, directly or indirectly out of his
employment by the Company and/or the resignation of his position as President
and Chief Operating Officer effective December 11, 2006. Mr. Henry represents
that he has not asserted any such Claims and further agrees not to assert any
such claim in the future. However, nothing in this Agreement is intended to
apply to claims for breach of this Agreement or to prohibit Mr. Henry from
filing a charge with the U.S. Equal Employment Opportunity Commission.

 

7. Release of Age Discrimination Claims. Mr. Henry on behalf of himself, his
heirs, executors, attorneys (with respect only to attorney’s fees and costs
representatives and each of their successors and assigns hereby releases the
Released Parties from any and all Claims that he may have, under the Age
Discrimination in Employment Act, the Kansas Age Discrimination in Employment
Act, and any other federal, state or local laws prohibiting age discrimination
in employment, whether known to me or not, past or present, suspected or
unsuspected, arising, directly or indirectly out of his employment by the
Company or the resignation of his employment effective December 11, 2006, or the
termination of the Employment Agreement.

 

8. Reinstatement. Mr. Henry waives all claims for reinstatement or employment
beyond June 30, 2007 with the Company, its successors and assigns.

 

3

 

--------------------------------------------------------------------------------



                9. Return of all Company Property. On or before the Resignation
Effect Date, Mr. Henry will return any and all property of the Company or its
subsidiaries or affiliates that is in his possession, including without
limitation all documents, files, reports, and media (computer disks, tapes,
etc.) on which information and data may have been recorded or saved, and
Mr. Henry agrees to remove from any personal computer all information concerning
the Company that he obtained in connection with my employment by the Company,
including without limitation information concerning the Company’s agents and
employees, products, vendors, customers, and business processes.

 

10. Confidentiality. Except as otherwise expressly provided herein, the parties
agree that they shall maintain the confidentiality of the terms of this
Agreement. Mr. Henry shall not directly or indirectly use or disclose to any
party outside the Company any Confidential Information of the Company, including
without limitation in any fashion that could reasonably be considered materially
disparaging to the Company. For the purposes of this Section 9, “Confidential
Information” means information about the business, activities, employees and
clients of the Company which has a significant business purpose, which the
Company has treated as confidential and/or which is not known or generally
available from sources outside the Company. Confidential Information does not
include information which is in the public domain, unless it is only in the
public domain because of a breach of a duty or agreement not to disclose it.

 

11. Cooperation. Mr. Henry agrees to cooperate with the Company and its legal
counsel in any litigation or disputes in which the Company is, or may become,
involved, including but not limited to providing information Mr. Henry may have
concerning any such dispute and appearing as a witness for the Company.

 

12. No Admission of Liability. Mr. Henry understands and agrees that the Company
denies that he has any legally cognizable claims against it, but that the
Company desires to amicably settle any and all disputes it now may have with
Mr. Henry. Mr. Henry further understands and agrees that neither this Agreement
nor any action taken hereunder is to be construed as an admission by the Company
of violation of any local, state, federal, or common law - in fact, Mr. Henry
understands that the Company expressly denies any such violation.

 

13. Consultation with Attorney. The Company hereby advises Mr. Henry to consult
with an attorney prior to signing this Agreement. Mr. Henry acknowledges and
agrees that he has had a sufficient period of time to consider this Agreement
and to make a knowing and voluntary decision to enter into it.

 

14. Entire Agreement. This Agreement represents the entire agreement of the
parties, and supersedes all other agreements, discussions or understandings of
the parties concerning the subject matter hereof. The Employment Agreement is
hereby terminated and of no further force or effect. This Agreement may not be
modified in any manner except in a written document signed by both parties.

 

4

 

--------------------------------------------------------------------------------



                15. Severability. Should any provision of this Agreement be held
to be invalid or unenforceable by a court of competent jurisdiction, it shall be
deemed severed from the Agreement, and the remaining provisions of the Agreement
shall continue in full force and effect.

 

16. Litigation. In the event of any litigation to enforce any term of this
Agreement, the prevailing party shall be awarded its or his reasonable
attorneys’ fees and costs.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original and together which shall
constitute one and the same instrument.

 

18. Choice of Law. This Agreement shall be construed in accordance with the laws
of Kansas, without regard to the principles of conflicts of laws therein.

 

20. Time to Consider this Separation Agreement and Release and 7-Day Revocation
Period.

 

Mr. Henry acknowledges that he has been given the option to consider this
Agreement for up to twenty-one (21) days before he signed it. He further
acknowledges that he has been advised to consult with an attorney prior to
signing this Agreement.

 

Mr. Henry understands that after signing this Agreement, he has seven (7) days
in which to consider it and, if desired, to revoke it by giving written notice
of such revocation to the Company in care of: [fill in name, title, address and
fax number], prior to the expiration of the 7-day revocation period, but that
upon such revocation, he shall forfeit any and all rights to all consideration
otherwise to be provided to him under the terms of this Agreement. Mr. Henry
also understands that this Agreement shall not become effective or enforceable
until the expiration of the 7-day revocation period.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date last signed below.

 

Daniel R. Henry

 

Euronet Worldwide, Inc.

 

 

 

 

 

 

/s/ Daniel R. Henry

 

By:

/s/ Karyn Clewes Zaborny

 

 

 

 

 

 

Title:

SVP of Human Resources

 

 

 

 

Date:

March 5, 2007

 

Date:

March 6, 2007

 

 

 

5

 

 